Title: From Louisa Catherine Johnson Adams to George Washington Adams, 22 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington




My dear George
Washington 22 April 1819


Your Letter of the 15 which I received yesterday has caused me the greatest alarm, and anxiety—Mr. Appleton when he returned from Cambridge told me he thought you looked pale, and thin but he believed it was only the effect of hard study—and some time since they wrote me from Quincy that in consequence of having been to Serenade Dr Kirkland on his return home you had taken a very bad cold which had much affected your Lungs—Now my Son permit me to request you will make the sacrifice of that flute to your father whose anxiety on your account added to His excess of business under which he his labouring will I fear occasion him a fit of sickness—You are aware that for years this same flute has been a source of extreme uneasiness to both your father and myself and I am sure your heart is too good to suffer you to indulge a gratification in itself so insignificant and which cost’s so dearly to them so deeply interested in you—As I know how difficult it is to resist a strong temptation and as I likewise know that your love of that instrument almost amounts to a passion, I request you will put it up in your box and send it to Miss Welsh that it may not occasion you to swerve from the promise which I feel I am extorting and which I hope you will now make me nothing could induce me to do it but the conviction that your life depends upon it—and your fathers health and peace of mind—
I do not know if you followed my prescription in the winter? if not, I recommend you to put on one of, Olivers plaisters, and to take once or twice a day some of Lee’s Elixer—If you can procure it take some milk warm from the Cow every morning—I dare say you might make an agreement with some woman to supply you—Eat freely of fresh vegetables, and avoid meat, taking as much milk as your stomach will bear, and leave off smoking Segars—Your fathers particular desire is that you should take exercise and avoid any excess of application—from which you certainly will benefit very little if by it you sacrifice your health—We are both much pleased with the improvement evident both in your style and your hand writing
Vanity is a weakness to which youth is particularly liable and requires a strong curb lest it should become a vice it is a silly failing tho’s  often found in very wise people, once we are aware of the fault it is easy to keep it in check. There is a sort of pride which I deem actually essential to one welfare and which excites us to good and noble actions; of this pride you cannot have too much—It purifies the soul and cleanses the heart—Have you not a vacation in May?—Do you pass it at Quincy? What do you think of your grand father’s health? If there is a vacation you must put yourself under the care of L—— Smith, and I shall order you  and gentle exercise taken moderately—This is a strange Letter but I am half crazy—wanting to go to you and afraid to leave your father—We propose if possible to visit you in July and stay a couple of months with you—Between this and then God knows what may happen—Present my best respects to Dr. Kirkland, and as you take care of your to me precious self so will you find me either happy or miserable—


L. C. Adams.


I do not care about your being first in your class. Mr. T B A. will give you money to procure what I have ordered if you ask him for it—

